DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions

Status of Claims 
 	Claims 1-16 and 18 of U.S. Application No. 16/377267 filed on 04/08/2019 have been examined. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the concept of receiving transport request from users and matching them with vehicles such that an open seat of the vehicle is adjacent to a passenger being picked up. This judicial exception is not integrated into a practical application. The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
	Regarding claim 1, applicant recites the following:

1. An apparatus comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus at 

The claims recite a computing system, and are therefore directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 1A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim components are directed to the concept of predicting a path segment during an exercise session. The predicting and processing of this information is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of “processing core”, “memory”, and “computer readable medium” nothing in the claim elements precludes the steps from being performed entirely by humans. The use of one or more computing devices to perform activities that could otherwise be performed by humans is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Furthermore, the “processing core”, “memory”, “computer readable medium” described in paragraph [0062-0064] of the Applicant’s specification are merely general purpose computers. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claims 2- 8, collective functions merely provide generic computer implementation.
Regarding claim 9-16, applicant recites a method performing functionalities identical to those of the computing system of claim 1. The integration of a method in claim 9-16 does not integrate the judicial exception of claim 1 into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 18, applicant recites a non-transitory computer readable medium identical to those of the apparatus of claim 1. The integration of a non-transitory computer readable medium of claim 19 does not integrate the judicial exception of claim 1 into a practical application of that exception or amount to significantly more than the judicial exception.
Allowable Subject Matter
Claims 1-16 and 18 objected to as being rejection under 101, but would be allowable if rewritten to correct the 101 issue and any intervening claims. The prior art fails to explicitly teach an apparatus comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus at least to: determine a predicted route for an exercise session; - repeatedly update the predicted route based on movement of the apparatus, such that the updated route comprises an already traversed section and a predicted section; - responsive to the already traversed section arriving at a first intersection, present to the user first labelled options concerning sub-routes from the first intersection, determine based on movement of the apparatus which of the first labelled options the user chooses, and - responsive to the already traversed section arriving at a second 
	
The closest prior art teach the following features below:
Fry. [US 2008/0318598 A1], hereinafter referred to as Fry:
Fry discloses (see f6, where the Fry publication discloses, “The processor is programmed to receive a command through a user input device to determine the initial location of the user and activate the GPS receiver to obtain positional coordinates associated with the initial
location”)(Emphasis added);
 (see f8, where the Fry publication discloses, “The guidance may be provided to the user on the display of the cellular telephone, for example, in the form of a graphical route on the display of the cellular telephone”: see also f16, where the Fry publication discloses, “This allows the phone to display a route on its display as shown in FIG. 3”)(Emphasis added);
 (see f7, where the Fry publication discloses, “The processor is further programmed to provide guidance to the user based upon the coordinates of the initial location and the new location enabling the user to return to the initial location from the new location”); and
 (Applicant should note that memory is old and well known for storing executable commands and other information for operating a computing device; see f9, where commands, which are read by the processor, are stored; see also f14, where location information, which are read by the processor, are stored.)

detect information related to an initial route of the device based on the detected location information of the device when the location of the device is changed (see f25, where the Bernheim Brush et al. publication discloses, “the mobile computing device 110 transmitting] updated location histories to the server 130 during a trip. For example, an updated location history may indicate movement of the mobile computing device 110 from a first location to a second location”; see also f41)
detect information related to a predicted route of the device based on the information related to the initial route of the device and past location information of the device (see f41, where Bernheim Brush et al. publication discloses,
 “The trajectory may be used to determine one or more of a predicted destination 402 and a predicted route 404 of the mobile computing device, as illustrated in FIG. 4”), and display the detected predicted route and interest information based on the detected predicted route on the display. (See Figure 4.)
As to claims 4 and 13,
the Fry publication, as modified by the Bernheim Brush et al. publication, is considered to disclose the processor being further configured to display regional information based on the detected predicted route along with the interest information on the display. (See f46, where the Bernheim Brush et al. publication discloses, “The map area 510 may depict a region surrounding a current location 511 of a mobile computing device.”)

Rowley et al. [US 2016/0346611 A1], hereinafter referred to as Rowley, in view of Schumann et al. [US 2012/0123806 A1], hereinafter referred to as Schumann.
 	Rowley discloses an apparatus comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core ([ see at least Fig. 2 and 0019]) , cause the apparatus at least to: determine a route based at least partly on a thematic map and a current location of the apparatus, wherein the thematic map database associates activity type intensities with locations ([see at least 0022, 0045 and 0051]); present the determined route as a suggested route to a first user, and- responsive to the first user approving the suggested route, initiate an activity session based on the suggested route ([see at least 0050, 0064 and 0065]).

 	Rowley discloses an apparatus, wherein the thematic map database comprises a heat map ([see at least 0050 and 0051]).

 	Rowley discloses an apparatus, wherein the thematic map database associates indications of past activity sessions geographic locations ([see at least 0022, 0045, 0049, 0051, 0055 and 0064]).

 	Rowley discloses an apparatus, wherein at least one of the past indications of activity sessions and the past indications of photography have been made by a plurality of users ([see at least 0045, 0049, 0051, 0055, 0064 and 0065]).
 	
([see at least 0050, 0064 and 0065]).

 	Rowley discloses an apparatus, wherein the user settings of the first user comprise settings relating to at least one of the following: a desired energy consumption of a physical exercise session; a desired cardiovascular effect of the physical exercise session; a desired oxygen consumption effect of the physical exercise session;- a desired EPOC effect of the physical exercise session; a desired recovery time length of the physical exercise session, and an indication the user wishes the route to be conveniently interruptable ([see at least 0022, 0024, 0051, 0054 and 0061]).

 	Rowley discloses an apparatus, wherein the energy consumption comprises an increased energy consumption in the user's body, the increase being due to the physical exercise comprised in the physical exercise session ([see at least 0022, 0024, 0051, 0054 and 0061]).

 	Rowley discloses an apparatus, wherein the apparatus is configured to determine at least two routes, and to present at least a second determined route for the user to choose from ([see at least 0050-0055 and 0064-0065]).

([see at least 0022, 0045, 0051 and 0064]).

 	Rowley discloses an apparatus, wherein the at least one memory and the computer program code are configured to, with the at least one processing core, cause the apparatus to display the suggested route on a display comprised in the apparatus ([see at least 0050-0055 and 0064-0065]).

 	Rowley discloses an apparatus, wherein the at least one memory and the computer program code are configured to, with the at least one processing core, cause the apparatus to determine the first user has approved the suggested route based on 3Docket No.: SUUN 71 USPreliminary Amendmentdetermining, based at least partly on changes in the location of the apparatus, that the user is following the suggested route ([see at least 0050-0055 and 0064-0065]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YAZAN A SOOFI/Primary Examiner, Art Unit 3668